UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4724


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ERIC ANDRE FIELDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:11-cr-00125-F-4)


Argued:   March 18, 2014                  Decided:   May 15, 2014


Before GREGORY, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished opinion. Judge Wynn wrote the opinion,
in which Judge Gregory and Judge Thacker joined.


ARGUED:   Mary   Jude  Darrow,  Raleigh,   North  Carolina,   for
Appellant.     Joshua L. Rogers, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.        ON BRIEF:
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
WYNN, Circuit Judge:

       Defendant    Eric     Andre       Fields    appeals     his    convictions       and

sentence for       drug-related         offenses,     raising     several      different

issues.      For the reasons that follow, we affirm.



                                            I.

       “Taken in the light most favorable to the Government, the

evidence       adduced     at      [Defendant’s]          trial      established        the

following facts.”           United States v. Burgos, 94 F.3d 849, 854

(4th    Cir.    1996)      (en    banc)     (citation        omitted).         In     2011,

Defendant, who had been living in Texas, returned to Eastern

North    Carolina,       where     his     family    lived.          Defendant       worked

occasionally for his brother doing car repairs.                         Defendant had

previously worked on the sale of a used car to Hartley Bailey.

In Summer 2011, Defendant, then forty years old, worked on a

second car sale to Bailey.                  The second car was delivered to

Bailey in July 2011.

       At trial, Defendant’s brother testified that while at the

car shop with Defendant on the night of August 22, 2011, “Eric

got a phone call that [Bailey] wanted Eric to come pick him up .

. . . Eric left to go get him and never came back . . . .”                            J.A.

303.     Though Defendant’s brother testified that Defendant went

over    to   Bailey’s     house    on     the     night   of   August    22,     2011    to

finalize       paperwork     for     the     car     sale,     Defendant’s          brother

                                             2
admitted on cross-examination that he was not listening to the

call Bailey placed to Defendant and “d[id]n’t know exactly what

was discussed . . . .”                    J.A. 308.         Defendant’s brother also

testified that he did not know how or for how long Defendant had

known Bailey.

       Also   in    Summer        2011,       state    and     federal       agents      were

investigating      a     drug    organization         in    Brunswick      County,      North

Carolina.         They    used        a    confidential       informant      to    purchase

cocaine from Jerry Hall (“Jerry”), who in turn named Eddie Hall

(“Eddie”) as his drug supplier.                     Further investigation led to

Tracey Ballard, also known as “Dog.”

       Ballard,    who        began       selling   drugs      for    Bailey      in    1995,

testified that he had met and talked with Defendant before, in a

junk   yard   in    Delco,       North      Carolina.        Ballard       testified     that

Defendant “was stating like there was no cocaine around or no

marijuana around right there at that point.”                         J.A. 137.     Ballard

and    Defendant       were     “mostly      talking       about     how   there       was   no

marijuana around or cocaine around and, you know, Hartley Bailey

– the subject of him came up . . . .”                      J.A. 136.

       In August 2011, Ballard allowed law enforcement to search

his residence.         There, they found, among other things, a clear,

textured, plastic bag containing cocaine.                          The textured plastic

bag featured a diamond-like striation pattern and was a type



                                               3
“common[ly] [used] as food saver bags . . . to vacuum seal”

items.   J.A. 77.

      Ballard informed the agents that he had recently picked up

approximately three kilograms of cocaine from Bailey’s house.

Ballard had concealed the cocaine in his pants with his shirt

over it “so it won’t be able to be noticed when I’m leaving

[Bailey’s] house.”        J.A. 133.       Ballard so concealed the cocaine

“[b]ecause [Bailey] informed me how to do it before.”                  J.A. 133.

Of the three kilograms he obtained from Bailey, Ballard was to

sell one kilogram and deliver the remaining two kilograms to “a

young guy from the neighborhood” named Emanuel Lewis.                  J.A. 127.

However,    Ballard   could     not   locate     Lewis.    Ballard     therefore

returned the two kilograms of cocaine, vacuum-sealed and wrapped

in black paper, to Bailey.

      The   information        law    enforcement     gained    from     Ballard

substantiated reports of “a large amount of narcotics stored in

the garage area” of Bailey’s house.               J.A. 81.     On that basis,

the   agents   obtained    a    warrant     to   search   Bailey’s   house   and

organized a SWAT team to execute the search.                While waiting for

the SWAT team, officers watching Bailey’s house saw Bailey and

his son arrive by car shortly after 9:00 p.m.                The two appeared

to enter the house.         The officers noticed the interior garage

light turn on and off several times.



                                        4
      Approximately twenty minutes later, i.e., between 9:00 p.m.

and 10:00 p.m., Defendant arrived, parked in Bailey’s driveway,

and walked toward the front door.                      By this time, the SWAT team

had also arrived and began closing in on the area.                           As the team

neared     the    house,    Defendant    exited          the   front   door       area        and

headed toward his car.              Defendant then appeared to notice the

approaching        SWAT     team:       His       eyes     widened     and        he        froze

momentarily.         Defendant turned and quickly walked around the

corner of the house, despite SWAT team commands.                           As he did so,

Defendant’s        hands    moved     toward       his     waist     “as     if        he    was

retrieving an object.”              J.A. 155.          Defendant’s hands then went

“up   in   a     throwing    motion”    and      law     enforcement       “saw    a        black

object leave his hands and go over a privacy fence on that side

of the house.”        J.A. 154.       Defendant then turned back toward the

SWAT team, which ordered him to “get on the ground.”                              J.A. 194.

Defendant complied.

      Inside the fence, officers found two rectangular, flattened

packages “wrapped in a black-like tissue paper tape . . . .”

J.A. 229.         The packages appeared to be the same type of food

saver bags found at Ballard’s residence.                       One package contained

980.1 grams of cocaine and the second contained 642.8 grams of

cocaine.

      Searching      Bailey’s       house,       the    officers     found    a        vacuum-

sealing appliance commonly “used to conceal and mask the odor of

                                             5
narcotics from K-9’s and other detection devices[,]” J.A. 232,

and food saver bags identical to the ones seized from Ballard’s

residence and from inside the fence.                   The officers found several

cell phones, a hand gun, and ammunition.                           And they found “a

ledger describing the sale of narcotics.”                          J.A. 238.       First

among    the    names   on    the         ledger    was   “Dog,”     listed    next   to

“$2,750.”       J.A. 88.        Defendant’s name did not appear on the

ledger.

      However, law enforcement found several documents belonging

to Defendant in different parts of Bailey’s home.                         Specifically,

the officers found a blank personal check of Defendant’s in the

master    bathroom      and     a    receipt        acknowledging        revocation    of

Defendant’s      commercial         driver’s       license    in   the    garage   area.

They also found two uncashed payroll checks (one issued April

15,   2011     for   $387.53,       the    second    issued    April     22,   2011   for

$573.11), and a Direct TV bill in a bag in the garage area.

      Defendant was arrested and rode in a prisoner transport van

with Ballard, Jerry, and Eddie.                    Defendant cautioned Ballard to

“keep it hushed . . . because there could be cameras and stuff

like that around” in the van.                 J.A. 134.       According to Ballard,

Defendant stated that “when the police came up over there at

Hartley Bailey’s house he was over there and he was going to

tell them that, you know, he pretty much was over there to sell

a car to Hartley Bailey.”             J.A. 134-35.

                                              6
     Defendant, Jerry Hall, Eddie Hall, and Tracey Ballard were

charged with multiple drug offenses in a ten-count indictment.

Count One charged all defendants with conspiring to possess with

the intent to distribute and distribute twenty-eight grams or

more of cocaine base (crack) and five hundred or more grams of

cocaine.      Count Ten charged Defendant with possessing with the

intent   to    distribute    five   hundred    grams   or   more    of   cocaine.

Defendant proceeded to trial on these charges on February 1,

2012.    The jury was unable to reach a verdict, however, and the

district court declared a mistrial.

     Defendant was re-tried in March 2012.              Defendant moved for

a judgment of acquittal at the close of the government’s case

and at the close of all evidence; the district court denied the

motions.      During closing arguments, the government three times

mentioned that Emanuel Lewis was Defendant’s cousin, although

this fact was not in evidence.                Defendant did not object to

these statements but instead contended that “[t]he fact that my

client is related to somebody” was not “a reason to find him

guilty of something[.]”        J.A. 339.

     The      jury   found   Defendant   guilty   on   both   the    conspiracy

count and the possession count.               The district court sentenced

Defendant to concurrent sentences of 72 months’ imprisonment,

and Defendant appealed.



                                         7
                                            II.

                                              A.

       Defendant     argues     that      there       is   insufficient         evidence    to

support his convictions.             We review this issue de novo.                      United

States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

       The standard for reversing a jury verdict of guilty is a

high    one:      The   Court      does    so      only    “where       the    prosecution’s

failure is clear.”          United States v. Foster, 507 F.3d 233, 245

(4th Cir. 2007) (quotation marks omitted).                         That is because “the

appellate function is not to determine whether the reviewing

court    is     convinced     of    guilt       beyond       reasonable        doubt,    but,

viewing the evidence and the reasonable inferences to be drawn

therefrom       in   the    light      most        favorable       to    the    Government,

‘whether       the   evidence      adduced           at    trial    could      support     any

rational determination of guilty beyond a reasonable doubt.’”

Burgos, 94 F.3d at 863 (quoting United States v. Powell, 469
U.S. 57, 67 (1984)).               The “jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it,” where substantial evidence is “evidence that a reasonable

finder    of    fact    could      accept       as    adequate      and       sufficient    to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        United States v. Young, 609 F.3d 348, 355 (4th Cir.

2010) (quotation marks and citations omitted).



                                              8
        Further, “[w]hile any single piece of evidence, standing

alone,     might       have           been        insufficient         to     establish               [the

defendant’s] participation in the . . . drug conspiracy,” the

Court    must    uphold       a       conviction        where    “a    rational            jury   could

infer    from    the     totality            of    the    evidence        that      a      conspiracy

existed.”        Burgos, 94 F.3d at 863 (quotation marks omitted).

The focus of our review, therefore, “is on the complete picture,

viewed    in     context       and      in     the      light      most     favorable            to   the

Government, that all of the evidence portrayed.”                                  Id.

                                                   1.

        Defendant contends that there is insufficient evidence to

sustain    the    jury’s          verdict         finding     him     guilty       of      possession

with the intent to distribute 500 grams or more of cocaine.                                            To

prove    possession       with         the     intent     to    distribute             cocaine,       the

government was required to show beyond a reasonable doubt that

Defendant       knowingly             possessed         cocaine       with        an       intent      to

distribute it.           See 21 U.S.C. § 841(a)(1); United States v.

Penniegraft, 641 F.3d 566, 572 (4th Cir. 2011).

        Possession       of       a    drug       may    be     actual       or     constructive.

Penniegraft, 641 F.3d         at     572.         “The    government             may    prove

constructive       possession             by       demonstrating          that         a    defendant

exercised, or had the power to exercise dominion and control

over an item.”           Id.          Further, the quantity of drugs within a

defendant’s       possession             may       indicate        intent      to          distribute.

                                                    9
Young, 609 F.3d at 355 (citing United States v. Rusher, 966 F.2d
868, 878 (4th Cir. 1992) (“Intent to distribute may be inferred

from the quantity of drugs possessed.”)).

      Here, there is substantial evidence to uphold Defendant’s

conviction of possession with the intent to distribute cocaine.

Several witnesses testified that when Defendant left the front

door area of Bailey’s home and appeared to spot the approaching

SWAT team, he threw a “black object” over the fence of Bailey’s

house.     J.A. 154.    Officers then retrieved two packages “wrapped

in   the   black   covering”   from   behind   the    fence.      J.A.   157.

Together, the two packages contained approximately 1.6 kilograms

of cocaine.     And a government witness testified that a kilogram

of   cocaine   yields    approximately     5,000   individual    dosages   in

powder form and 10,000 dosages of crack cocaine.                In the light

most favorable to the government, this evidence was sufficient

to show that Defendant knowingly possessed 500 grams or more of

cocaine that he intended to distribute.            We therefore affirm his

possession conviction.

                                      2.

      Defendant also challenges his conviction for conspiracy to

distribute cocaine.       To prove this crime, the government must

establish that: (1) an agreement to possess cocaine with intent

to distribute the substance existed between two or more persons;

(2) the defendant knew of the conspiracy; and (3) the defendant

                                      10
knowingly     and      voluntarily      became       part      of   the    conspiracy.

Burgos, 94 F.3d at 857.

       Because    a    conspiracy      is   by     its   nature     “clandestine    and

covert,” the existence of a conspiracy, as well as a defendant’s

participation         in    the    conspiracy,       are    generally      proved    by

circumstantial evidence.              Id. at 857.          “Once a conspiracy has

been    proved,       the    evidence       need     only      establish    a    slight

connection between any given defendant and the conspiracy to

support conviction.”             United States v. Strickland, 245 F.3d 368,

385 (4th Cir. 2001).             See also Burgos, 94 F.3d at 862.               Further,

a defendant may participate in a conspiracy “without knowing its

full scope, or all its members, and without taking part in the

full range of its activities or over the whole period of its

existence.”      United States v. Allen, 716 F.3d 98, 103 (4th Cir.)

(quotation marks omitted), cert. denied, 133 S. Ct. 2819 (2013).

       In our recent United States v. Gomez-Jimenez decision, we

held that the following was enough to sustain convictions for

drug conspiracy and aiding and abetting: (1) evidence that a

particular trailer was a drug stash house; (2) evidence that the

defendant drove to the trailer after two cocaine sales and away

from    the   trailer       to    a   third      sale;   (3)    evidence     that   the

defendant stayed at the trailer overnight; and (4) evidence that

the defendant’s son lived in the trailer.                      __ F.3d __, 2014 WL
1623072, at *6 (4th Cir. 2014).

                                            11
     Similarly, in Young, we deemed the following sufficient to

support   a   drug     conspiracy       conviction:    (1)   the     defendant’s

possession of a large quantity of cocaine; (2) the defendant’s

possession    of   a   large   amount     of   cash;   (3)   the     defendant’s

possession    of   multiple      cell    phones,   including       one    he   used

exclusively    for     calling    a     co-conspirator;      and    (4)    expert

testimony that drug dealers frequently use different cell phones

to make and receive calls from suppliers, customers, and family.
609 F.3d at 355.

     And in United States v. Pupo, we held that the following

was sufficient to support a drug conspiracy conviction: (1) the

defendant had carried a tote bag with cocaine in it; (2) the

defendant stayed in a hotel with a co-conspirator until the co-

conspirator spoke to another co-conspirator and reported that a

transaction was complete—though nothing in our analysis in Pupo

suggests that the defendant knew about the call or its contents;

and (3) the defendant was reportedly “going crazy.”                      841 F.2d
1235, 1238 (4th Cir. 1988) (en banc). 1


     1
       While additional facts that could have bolstered the
Court’s analysis were mentioned in the opinion, our analysis of
the sufficiency of the evidence on the conspiracy count
expressly listed a smaller subset of facts that the “jury could
properly conclude . . . were more consistent with participation
than they were with mere acquiescence” and from which the jury
could conclude that the defendant “was a participant in the
conspiracy.” Pupo, 841 F.2d at 1238.



                                        12
       Here,      as   in    those       cases,       we    cannot      conclude       that    “the

prosecution’s          failure      is     clear.”           Foster, 507 F.3d    at     245

(quotation        marks     omitted).         Without         question,       the      government

presented       substantial             evidence       that       a     conspiracy       existed.

Numerous       government          witnesses,         including          Ballard,      testified

about the drug distribution ring that started with Bailey and

extended to others including the Halls.                               Consequently, all that

the    government         had      to    establish         was     a    “slight      connection”

between Defendant and the conspiracy.                            Burgos, 94 F.3d at 861.

This, the government did.

       Specifically,             looking,    as       we      must,      at     “the     complete

picture, viewed in context and in the light most favorable to

the Government, that all of the evidence portrayed[,]” Burgos,
94 F.3d   at    863,      the    evidence       shows         that   Defendant        noted   to

Ballard, who had sold drugs for Bailey since 1995, a lack of

marijuana and cocaine, and the subject of Bailey came up.                                         On

the night of Defendant’s arrest, Bailey called Defendant and

asked    Defendant          to    come    over     to      his    house.        As     requested,

Defendant went to Bailey’s house.                          At the house, there were not

only drug conspiracy items such as packaging paraphernalia, a

sale log, several cell phones, and a gun—but also personal items

of Defendant’s, such as a blank check, uncashed paychecks, and a

bill, found in different parts of the house.                                  Law enforcement

caught Defendant leaving the front door area of Bailey’s house

                                                 13
with approximately 1.6 kilograms of cocaine tucked in his pants

waist—the    same     place     Ballard        testified   Bailey      had   instructed

Ballard to conceal drugs when exiting the house.                       (To the extent

that Defendant’s insufficiency argument regarding the conspiracy

charge relies on the government’s failure to prove possession of

the cocaine, that argument must fail because we have already

upheld     the    possession        conviction.)           And   the    cocaine   that

Defendant     possessed       was     uniquely      packaged     like     the   cocaine

Ballard    had    just   returned         to    Bailey.     This    evidence,     taken

together and in the light most favorable to the government, is

sufficient       to   sustain       the   jury’s    verdict.        Accordingly,     we

affirm Defendant’s conspiracy conviction.

                                               B.

       With his next argument, Defendant contends the prosecutor

committed misconduct by arguing a fact not in evidence during

closing arguments:        The prosecutor told the jury three times in

closing argument that Emanuel Lewis, the person to whom Ballard

attempted to distribute approximately two kilograms of cocaine

for Bailey, was Defendant’s cousin.

         Specifically,        the     government      argued       that      “[Ballard]

indicated that he had to take two kilos back to a guy named

Emanuel Lewis who is the Defendant Eric Fields’ cousin.”                           J.A.

324.     Later, the government stated that, “I would submit to you

in this particular case, Emanuel Lewis wasn’t there when Tracey

                                               14
Ballard went to go drop off the cocaine and his cousin came to

pick it up.”        J.A. 350.         And finally, the government, in arguing

that there was an existing relationship between parties in the

case,     again     stated      that     “Emanuel         Lewis    is     the    Defendant’s

cousin.”     J.A. 353.

      Defendant did not object on this basis at trial.                                  To the

contrary,       Defendant        offered      counter-argument           on     the   matter:

“The fact that my client is related to somebody[,] is that a

reason to find him guilty of something?                        No, that’s not the only

reason     to      find     him       guilty        of     something.”           J.A.     339.

Accordingly, we review this issue only for plain error.                               Alerre,
430 F.3d at 689.           “In reviewing for plain error, we must affirm

unless an appellant can show that (1) an error was made, (2) it

was   plain,       and    (3)    it    affected          the   appellant’s       substantial

rights.      Moreover, the correction of plain error lies within our

discretion, which we do not exercise unless the error seriously

affects      the    fairness,         integrity,          or    public     reputation       of

judicial     proceedings.”              Id.     (citation         and    quotation       marks

omitted).

      In this case, the government concedes that the remarks at

issue were improper.             See United States v. Wilson, 135 F.3d 291,

298   (4th      Cir.     1998)    (“By     going         outside    the    evidence,       the

prosecutor violated a fundamental rule, known to every lawyer,

that argument is limited to the facts in evidence.” (quotation

                                               15
marks      omitted)).             However,         “[v]iewed      in    context,         the

prosecutor’s statements, although inappropriate and amounting to

error, were not such as to undermine the fundamental fairness of

the trial and contribute to a miscarriage of justice.”                               United

States v. Young, 470 U.S. 1, 16 (1985).

      In   determining        whether     a     “defendant’s      substantial        rights

were prejudiced to the point of denying him a fair trial,” we

have considered various factors in the context of the entire

trial: (1) the degree to which the prosecutor’s remarks have a

tendency to mislead the jury and to prejudice the accused; (2)

whether the remarks were isolated or extensive; (3) absent the

remarks, the strength of competent proof introduced to establish

the     guilt     of    the   accused;        (4)    whether    the     comments         were

deliberately       placed        before   the      jury   to   divert       attention      to

extraneous matters; (5) whether the prosecutor’s remarks were

invited      by        defense     counsel;         and   (6)     whether       curative

instructions were given to the jury.                   Wilson, 135 F.3d at 299.

      Looking to those factors here, we cannot conclude that the

government’s       misconduct       deprived        Defendant     of    a    fair    trial.

First and foremost, that Defendant and Lewis were cousins was

largely irrelevant to the government’s case against Defendant

for possession of cocaine with intent to distribute.                                As held

above,     the    government       presented        substantial    evidence         to   show

that Defendant possessed cocaine with the intent to distribute

                                              16
it.     Further,      while      Defendant       contends    that       “[t]here      was    a

paucity of evidence placing the defendant into the conspiracy”

and thus “[b]y arguing that the defendant and Emanuel Lewis were

related, the government provided the jury with the proverbial

‘missing link[,]’” Appellant’s Br. at 11, we have already held

that    the     government          proffered        substantial             evidence       of

Defendant’s     connection          to    Bailey     such    that       his     conspiracy

conviction must be sustained.                   For purposes of the conspiracy

case,   too,   then,       that     Defendant      and    Lewis    were       cousins    was

largely a sideshow.

       Defendant points to the likely cause of the misstatements:

“Since this was a re-trial after a hung jury, the erroneous

statements     of    the    prosecutor      may    have     come   from       the   earlier

testimony,     or    may    have    been    information       gleaned         through    the

investigation, or trial preparation.”                    Appellant’s Br. at 9-10.

Thus even Defendant does not suggest, nor does anything else,

that the comments were deliberately placed before the jury for

nefarious purposes.             Indeed, defense counsel himself appears to

have    lost   sight       of    the     fact    that    Lewis’s    and       Defendant’s

relationship        had    not     been    introduced       into    evidence,           since

defense   counsel         himself      brought     the    issue    up    to     the   jury,

stating    that      “[t]he       fact     that     my    client        is    related       to

somebody[,] is that a reason to find him guilty of something?



                                            17
No, that’s not the only reason to find him guilty of something.”

J.A. 339.

       Given that defense counsel not only failed to object to,

but     even        himself          mentioned,           Lewis’s        and     Defendant’s

relationship,        it    is    not     surprising         that       the   district     court

failed to give a curative instruction specifically geared to the

misstatements.            But the district court did instruct the jury,

just prior to closing arguments, that “[y]ou will recall at the

outset I instructed you that what the lawyers had to say in the

case was not evidence.                You should not consider what they have

to say as evidence and that instruction is still valid.”                                  J.A.

319.

       In     sum,    we        cannot     conclude             that     the    prosecutor’s

misstatements        “undermine[d]         the       fundamental         fairness    of    the

trial and contribute[d] to a miscarriage of justice.”                                   Young,
470 U.S.    at    16.        We    therefore          will    not    upend    Defendant’s

convictions on that basis.

                                               C.

       Finally, Defendant argues that the district court committed

procedural      error       in       failing        to    specifically          address    the

pertinent 18 U.S.C. § 3553(a) factors during sentencing.                                    We

review the sentence for reasonableness, applying an abuse of

discretion standard.             United States v. Diosdado-Star, 630 F.3d
359, 363 (4th Cir. 2011).

                                               18
       When sentencing, a district court should first correctly

calculate      the    applicable         United     States    Sentencing       Guidelines

range and thereafter give the parties the opportunity to argue

for whatever sentence they deem appropriate.                         United States v.

Hernandez, 603 F.3d 267, 270-71 (4th Cir. 2010).                        The sentencing

court   must     then      conduct    an      individualized        assessment      of   the

facts   before       it,    select       a    sentence,    and     explain   the    chosen

sentence.       Id.     But when a sentencing court decides to simply

apply the Sentencing Guidelines, “doing so will not necessarily

require lengthy explanation.”                   Rita v. United States, 551 U.S.
338,    356    (2007).       And     a       district   court      generally    need     not

“robotically tick through § 3553(a)’s every subsection.”                            United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

       Here, Defendant’s Sentencing Guidelines range was 63 to 78

months.       J.A. 372.      The district court heard argument from both

sides   on     the    Section    3553(a)         factors     and    commented      on    each

side’s presentation.            For example, the court noted that it was

“very impressed with [Defendant’s] naval service and his getting

his welding certificate,” J.A. 375, but observed that Defendant

“let himself down and he let [his family] down too.”                            J.A. 376.

In response to the government’s argument that “the court needs

to temper [Defendant’s accomplishments] with the harm he’s done

to our community[,]” the district court stated, “Well, I tend to

agree with you. . . . I’ve said this a million times and I’ll

                                               19
say it to Mr. Fields, if you’re going to stop using drugs you’ve

got to change your friends because they’ll talk you back into

using them if you keep friends that are using drugs.”             J.A. 378.

The district court stated that it had considered the Section

3553(a)     factors   and   imposed     a   within   Guidelines    72-month

sentence.

     In sum, the record shows that the district court considered

the pertinent Section 3553(a) factors, made an individualized

sentencing     determination,    and    explained,   even    if   relatively

briefly, that determination.           We therefore affirm Defendant’s

sentence.



                                    III.

     For    the   foregoing     reasons,    Defendant’s     convictions   and

sentence are

                                                                   AFFIRMED.




                                       20